                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )     No. 1:15-cr-00029-SEB-DKL
                                                       )
ARNOLD JONES,                                          ) -01
                                                       )
                               Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Mark J. Dinsmore’s Report and Recommendation that

Arnold Jones’ supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of twelve (12) months and one (1) day in the custody of the

Attorney General or his designee, with twelve (12) months of supervised release to follow. In

addition to the mandatory conditions of supervised release, the additional terms of supervision as

outlined in the Report and Recommendation will be imposed. The Court recommends placement at

FCI Oxford, Wisconsin.

       SO ORDERED.

                12/20/2019
       Date: ______________________                 _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana

Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
